DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “each antenna array comprising a of two or more antennas” is unclear. Claims 2-13 rejected as dependent.
Regarding claim 2, the terms “superior,” “comparable,” and “substantially equal” are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The angular resolution and comparable apparatus are rendered indefinite by these terms.  The phrase 
Regarding claim 6, the term “second distance (D2)” lacks antecedent basis. Claims 7-10 rejected as dependent.
	Regarding claim 18, the recitation “embedding the second set of N2 antennas in a PCB” renders the claim unclear as to whether the PCB is the same PCB in which the first set of N1 antennas is embedded.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (JP 2018170571 A).

Regarding claim 1,
Ikeda teaches:
An apparatus comprising: a first antenna array; and ([0009)] – plurality of transmitting antennas… transmission antenna array)
a second antenna array, each antenna array comprising a of two or more antennas, ([0035] – plurality of reception antennas)
wherein within each antenna array, the positions of each two adjacent antennas are different in relation to both a first axis and a second axis, perpendicular to the first axis. (Figs. 7, 8 – first axis corresponds to z-axis, second axis corresponds to y-axis; [0035] – z-axis direction is an angle measurement direction… y-axis is an axis orthogonal to the angle measuring direction, and is referred to as an angle orthogonal axis)

Regarding claim 2,
	Ikeda teaches:
The apparatus of claim 1, wherein the first antenna array and second antenna array are linear in respect to the first axis, and ([0036] – 2 transmitting antennas 21 and 6 receiving antennas 22-1 to 22-6 are arrayed antennas described using FIG. 1 and have 3 patch elements aligned in the z-axis direction; first axis corresponds to z-axis)
wherein the first antenna array and the second linear antenna array are staggered along the second axis, so as to provide an angular resolution that is superior to that of a comparable apparatus having the same number of antennas and requiring a substantially equal space, of which at least one of the first linear antenna array and second linear array is not staggered along the second axis. (Figs. 7, 8 – second axis corresponds to y-axis; [0009] – each of a plurality of transmitting antennas is arranged in the angle measuring direction and the angle measuring orthogonal coordinates are different from each other, [0007] – each of the plurality of receiving antennas is arranged in the angle measuring direction and the angle measuring orthogonal coordinates are different from each other)

Regarding claim 3,
	Ikeda teaches the invention as claimed and discussed above. 
Ikeda teaches:
The apparatus of claim 1, wherein the first antenna array comprises N1 antennas that are adapted to transmit RF energy, and ([0020] – The transmitting antenna 21 radiates radio waves)
wherein the second antenna array comprises N2 antennas that are adapted to receive a reflection of the transmitted RF energy. ([0020] – receiving antenna 22 receives radio waves reflected by the object)

Regarding claim 4,
	Ikeda teaches the invention as claimed and discussed above.
Ikeda teaches:
The apparatus of claim 3, wherein the N1 antennas of the first antenna array are located along a first line parallel to the first axis, in a staggered array, and wherein (Figs 7, 8 – Tx antennas)
the N2 antennas of the second antenna array are located along a second line parallel to the first axis in a staggered array. (Figs 7, 8 – Rx antennas)

Regarding claim 5,
	Ikeda teaches the invention as claimed and discussed above.
Ikeda teaches:
The apparatus of claim 3, wherein the N1 antennas of the first antenna array (Fig. 8 – transmitter array corresponds to first antenna array) are aligned in parallel along the first axis (Figs. 7, 8 – first axis corresponds to z-axis) and placed at intervals of a first predefined distance (D1) (Figs. 7, 8 – D1 corresponds to w) along the second axis, (Figs. 7, 8– second axis corresponds to y-axis) according to a first staggering order (SO1). (Figs. 7, 8 – SO1 corresponds to separation in z-direction)

Regarding claim 6,
	Ikeda teaches the invention as claimed and discussed above.
Ikeda teaches:
The apparatus of claim 5, wherein the N2 antennas of the second antenna array (Fig. 8 – receiver array corresponds to second antenna array) are aligned in parallel along the first axis, (Fig. 7, 8 – first axis corresponds to z-axis) and placed at intervals of the second distance (D2) (Fig. 7, 8 – D2 corresponds to w) along the second axis (Fig. 7, 8 – second axis corresponds to y-axis) according to a second staggering order (SO2). (Fig. 7, 8 – SO2 corresponds to separation in z-direction)

Regarding claim 9,
Ikeda teaches the invention as claimed and discussed above.
Ikeda teaches:
The apparatus of claim 6, wherein the N1 antennas of the first antenna array and the N2 antennas of the second antenna array are adapted to create a virtual array, ([0028] – virtual antenna having a plurality of antenna pairs as an element is formed) shaped as a triangular lattice. (Figs 7-8)

Regarding claim 10,
Ikeda teaches the invention as claimed and discussed above.
Ikeda teaches:
The apparatus of claim 6, wherein the N1 antennas of the first antenna array and the N2 antennas of the second antenna array are adapted to create a virtual antenna array that comprises: a first number of virtual element positions along the first axis that is at least equal to (N1 + N2 - 1); and a second number of virtual element positions along the second axis, that is at least equal to the product of SO1 and S02. (Figs. 7, 8 )

Regarding claim 11,
Ikeda teaches the invention as claimed and discussed above.
Ikeda teaches:
The apparatus of claim 3 wherein the first antenna array is physically divided along the first axis to at least one first subset (Fig. 8, Tx1 and Tx3) and at least one second subset. (Fig. 8, Tx2 and Tx4)

Regarding claim 14,
	Ikeda teaches:
A method of producing a virtual antenna array, the method comprising: spatially locating a first set of two or more N1 transmission antennas  ([0009)] – plurality of transmitting antennas… transmission antenna array) along a first line parallel to a first axis; ([0036] – 2 transmitting antennas 21 and 6 receiving antennas 22-1 to 22-6 are arrayed antennas described using FIG. 1 and have 3 patch elements aligned in the z-axis direction; first axis corresponds to z-axis) and 
spatially locating a second set of two or more N2 reception antennas ([0035] – plurality of reception antennas) along a second line, parallel to the first axis, ([0036] – 2 transmitting antennas 21 and 6 receiving antennas 22-1 to 22-6 are arrayed antennas described using FIG. 1 and have 3 patch elements aligned in the z-axis direction; first axis corresponds to z-axis) so as to produce a virtual antenna array, wherein the position of each pair of adjacent antennas of the first set are different in relation to both the first axis and a second axis, perpendicular to the first axis, and wherein positions of each pair of adjacent antennas of the second set are different in relation to both the first axis and the second axis. (Figs. 7, 8 – second axis corresponds to y-axis; [0009] – each of a plurality of transmitting antennas is arranged in the angle measuring direction and the angle measuring orthogonal coordinates are different from each other, [0007] – each of the plurality of receiving antennas is arranged in the angle measuring direction and the angle measuring orthogonal coordinates are different from each other)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 12, 15-17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda.
Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Wolf et al (US 10454183 B1; hereinafter “Wolf”).

Regarding claim 7,
Ikeda teaches the invention as claimed and discussed above.
Ikeda does not teach:
The apparatus of claim 6, wherein D2 is a product of D1 and SO1.

	A modification of Ikeda to use D1=D2=S01=S02=1 where D2 is a product of D1 and S01 would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose distance D2; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Ikeda teaches limitations on D1, D2, S01, and S02; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 8,
Ikeda teaches the invention as claimed and discussed above.
Ikeda does not teach:
The apparatus of claim 6, wherein D1 is a product of D2 and S02.

A modification of the combination of Ikeda to use D1=D2=S01=S02=1 where D1 is a product of D2 and S02 would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this 

Regarding claim 12,
Ikeda teaches the invention as claimed and discussed above.
Ikeda does not teach:
The apparatus of claim 11 wherein a distance between the at least one first subset and the at least one second subset is equal to a width of the second antenna array. 

	A modification of Ikeda to use a distance between the at least one first subset and the at least one second subset is equal to a width of the second antenna array would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose a distance w in the direction of the y-axis; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Ikeda teaches that distance w in the direction of the angle of angle orthogonal axis (y-axis) used in the following example is larger than the size of each antenna in the direction of the angle of angle orthogonal axis. The distance w must also be small enough to reasonably be implemented; (3) one of ordinary skill in the art could have 

Regarding claim 13,
	Ikeda teaches the invention as claimed and discussed above. 
Ikeda does not teach:
The apparatus of claim 3 wherein the N1 antennas of the first antenna array are embedded in a first printed circuit board (PCB), and wherein the N2 antennas of the second antenna array are embedded in a second PCB. 

Wolf teaches:
The apparatus of claim 3 wherein the N1 antennas of the first antenna array are embedded in a first printed circuit board (PCB), and wherein the N2 antennas of the second antenna array are embedded in a second PCB. ([Summary (10)] – Each PCB of the plurality of PCBs includes a respective sub-array of antenna elements)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Wolf’s known technique to Ikeda’s known product ready for improvement to yield predictable results. Such a finding is proper because (1) Ikeda teaches a first antenna array and second antenna array on a substrate surface made of a dielectric material.; (2) Wolf teaches a technique of using individual PCBs for sub-arrays of antenna elements; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an 

Regarding claim 15,
	Ikeda teaches the invention as claimed and discussed above. 
	Ikeda teaches:
The method of claim 14, further comprising: locating the first set of antennas (Fig. 8 – transmitter array corresponds to first antenna array) at a first staggered, linear array along the first axis, (Fig. 8 – first axis corresponds to z-axis) according to a first staggering order (SOl); (Fig. 8 – SO1 corresponds to separation in z-direction) and 
locating the second set of antennas (Fig. 8 – receiver array corresponds to second antenna array) at a second staggered, linear array along the second axis, (Fig. 8 – second axis corresponds to y-axis) according to a second staggering order (SO2), (Fig. 8 – SO2 corresponds to separation in z-direction) (lined through limitation corresponds to element not taught by reference) 

	A modification of Ikeda to use S01 and S02 larger than 1 would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose distance D2; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, 


Regarding claim 16,
	The modification of Ikeda teaches the invention as claimed and discussed above.
	Ikeda further teaches:
The method of claim 15, wherein the virtual antenna array comprises: a first number of virtual element positions along the first axis that is at least equal to a (N1 + N2 - 1); and a second number of virtual element positions along the second axis, that is at least equal to the product of SO1 and S02. (Figs. 7, 8 )

Regarding claim 17,
	Ikeda teaches the invention as claimed and discussed above. 
The method of claim 14, wherein the virtual antenna array is a virtual (lined through limitation corresponds to element not taught by reference) antenna array ([0028] – virtual antenna having a plurality of antenna pairs as an element is formed) shaped as a triangular lattice array. (Figs 7-8)


Teaching in the prior art would have led one of ordinary skill to modify Ikeda’s known invention to arrive at the claimed invention.  Such a finding is proper because (1) 

Regarding claim 18,
Ikeda teaches the invention as claimed and discussed above. 
Ikeda does not teach:

The method of claim 14, further comprising: embedding the first set of N1 antennas in a PCB; and embedding the second set of N2 antennas in a PCB. 

Wolf teaches:
The method of claim 14, further comprising: embedding the first set of N1 antennas in a PCB; and embedding the second set of N2 antennas in a PCB.
 ([Summary (10)] – Each PCB of the plurality of PCBs includes a respective sub-array of antenna elements)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Wolf’s known technique to Ikeda’s known product ready for improvement to yield predictable results. Such a finding is proper because (1) Ikeda teaches a first antenna array and second antenna array on a substrate surface made of a dielectric material.; (2) Wolf teaches a technique of using individual PCBs for sub-arrays of antenna elements; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system with a better capability for use in the event of single failure of one or few antenna elements; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 19,
	Ikeda teaches:
An antenna array comprising: a first staggered array (Figs. 7, 8; [0009] – each of a plurality of transmitting antennas is arranged in the angle measuring direction and the angle measuring orthogonal coordinates are different from each other) of N1 antennas, ([0009)] – plurality of transmitting antennas… transmission antenna array) (lined through limitation corresponds to element not taught by reference) and adapted to transmit an RF signal; ([0020] – The transmitting antenna 21 radiates radio waves) and 
a second staggered array (Figs. 7, 8; [0007] – each of the plurality of receiving antennas is arranged in the angle measuring direction and the angle measuring orthogonal coordinates are different from each other) of N2 antennas, ([0035] – plurality of reception antennas) (lined through limitation and adapted to receive a reflection of the RF signal, ([0020] – receiving antenna 22 receives radio waves reflected by the object) 
wherein the N1 antennas of the first array (Fig. 8 – transmitter array corresponds to first antenna array) are aligned along a first axis (Figs. 7, 8; ([0036] – 2 transmitting antennas 21 and 6 receiving antennas 22-1 to 22-6 are arrayed antennas described using FIG. 1 and have 3 patch elements aligned in the z-axis direction; first axis corresponds to z-axis) and placed at intervals of a first predefined distance (D1) (Figs. 7, 8 – D1 corresponds to w) along a second axis, perpendicular to the first axis, (Figs. 7, 8– second axis corresponds to y-axis)  and 
wherein the N2 antennas of the second array (Fig. 8 – receiver array corresponds to second antenna array) are aligned along a line parallel to the first axis, (Figs. 7, 8; [0036] – 2 transmitting antennas 21 and 6 receiving antennas 22-1 to 22-6 are arrayed antennas described using FIG. 1 and have 3 patch elements aligned in the z-axis direction; first axis corresponds to z-axis) and placed at intervals of a second distance (D2) along the second axis. (Figs 7, 8 – D2 corresponds to w)

Regarding claim 20,
	Ikeda teaches the invention as claimed and discussed above. 
	Ikeda teaches:
The antenna array of claim 19, wherein the N1 antennas of the first array are placed at intervals of distance D1 along the second axis (Id.) according to a first staggering order (SO1), (Figs. 7, 8 – SO1 corresponds to separation in z-direction) and wherein the N2 antennas of the second array are placed at intervals of distance D2 along the second axis (Id.) according to a second staggering order (S02), (Fig. 7, 8 – SO2 corresponds to separation in z-direction) and 
(lined through limitation corresponds to element not taught by reference) 

A modification of Ikeda to use D1=D2=S01=S02=1 where D2 is a product of D1 and S01 would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose distance D2; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Ikeda teaches limitations on D1, D2, S01, and S02; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 21,
	Ikeda teaches the invention as claimed and discussed above. 
The antenna array of claim 19, wherein the N1 antennas of the first array are placed at intervals of distance D1 along the second axis (Id.) according to a first staggering order (SO 1), (Figs. 7, 8 – SO1 corresponds to separation in z-direction) and wherein the N2 antennas of the second array are placed at intervals of distance D2 along the second axis (Id.) according to a second staggering order (SO2), (Figs. 7, 8 – SO2 corresponds to separation in z-direction) and
(lined through limitation corresponds to element not taught by reference) 
 
A modification of the combination of Ikeda to use D1=D2=S01=S02=1 where D1 is a product of D2 and S02 would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose distance D1; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Ikeda teaches limitations on D1, D2, S01, and S02; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 22,
	Ikeda teaches the invention as claimed and discussed above. 
	Ikeda teaches:
The antenna array of claim 19 wherein the first array of N1 antennas is physically divided along the first axis to at least one first subset (Fig. 8, Tx1 and Tx3) and at least one second subset, (Fig. 8, Tx2 and Tx4) and 
 (lined through limitation corresponds to element not taught by reference) 

A modification of Ikeda to use a distance between the at least one first subset and the at least one second subset is equal to a dimension of the second antenna array would have been obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose a distance w in the direction of the y-axis; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, Ikeda teaches that distance w in the direction of the angle of angle orthogonal axis (y-axis) used in the following example is larger than the size of each antenna in the direction of the angle of angle orthogonal axis. The distance w must also be small enough to reasonably be implemented; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648            

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648